UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6208



HENRY EDWARD GARDNER,

                                               Plaintiff - Appellant,

             versus


HELEN F. FAHEY, Chairperson of the Virginia
Parole Board, sued in her official capacity;
DAVID HARKER, Vice-Chairman of the Virginia
Parole Board, sued in his official capacity;
CAROLE SIEVERS, Member of the Virginia Parole
Board, sued in her official capacity; HERBERT
COULTON, Member of the Virginia Parole Board,
sued in his official capacity; MICHAEL HAWES,
Member of the Virginia Parole Board, sued in
his official capacity; ALTON BASKERVILLE,
Warden, Powhatan Correctional Center, sued in
his official capacity; TERRY MARSH, Virginia
Department of Corrections, sued in her
official capacity; THERESA WARD, Detainer
Coordinator,    Virginia     Department    of
Corrections, sued in her official capacity,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-170)


Submitted:    June 8, 2005                    Decided:   June 28, 2005


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Brent A. Jackson, JACKSON LAW GROUP, Richmond, Virginia, for
Appellant.  Judith W. Jagdmann, Attorney General, Richard C.
Vorhis, Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Henry Edward Gardner appeals the magistrate judge’s order

granting summary judgment to the Defendants and dismissing his

civil rights complaint.*         We have reviewed the record and the

magistrate judge’s memorandum opinion and affirm on the reasoning

of the magistrate judge. See Gardner v. Fahey, No. CA-04-170 (E.D.

Va. Jan. 5, 2005).         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




     *
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).

                                      - 3 -